Hint,, J.
Under tlie pleadings and evidence in this ease the court did not err in appointing a receiver to take charge of the crops and land as directed in the order of appointment. See Roberts v. Mullinder, 94 Ga. 493, 494 (20 S. E. 350); Steele v. Graves, 156 Ga. 650 (119 S. E. 690). *53The case of Tumlin v. Vanhorn, 77 Ga. 315 (4) (3 S. E. 264), is distinguishable from the ease at bar.
No. 4804.
September 16, 1925.

Judgment affirmed.


All the Justices concur, except Russell, O. J., dissenting.

E. L. Stephens, for plaintiffs in error.
A. L. Hatcher and E. W. Jordan, contra.